5. Situation in Georgia (vote)
- Before the vote on paragraph 19:
on behalf of the PPE-DE Group. - (DE) Mr President, when we drafted the resolution, we used the previous text, the wording of which does not entirely convey that the European Council has met in the meantime. I would therefore suggest to you that the second part of the text should read: 'and therefore welcomes the decision of the European Council to deploy'. Our text currently says that we call on the Council to do so, but it has already done it. Therefore, we ought to adjust the wording accordingly.
(Parliament agreed to accept the oral amendment)
- Before the vote on the resolution:
on behalf of the PSE Group. - (DE) Mr President, my group had a vigorous debate about this compromise resolution yesterday. On some essential points, it deviates from the text that we as the Socialist Group in the European Parliament originally contributed. By this I do not mean in any way to call the negotiations into question or to minimise negotiators' success in achieving a compromise resolution with the other groups, but there is one element that we cannot get through, but which plays a key role in our resolution.
Even though this element, which I will name in a minute, is no longer included in the text, our group has decided to vote in favour of the compromise resolution because we believe that it is important that the European Parliament sends a unified signal. However, I want to make it clear here that we would very much have liked to see President Saakashvili's aggressive attitude restrained and also, at the start of the conflict, a firm hold put on a totally inappropriate ...
(Protests from the right and applause from the left)
We would have liked to have seen what happened at the start included in this resolution, if only to make it plain that the very people who are protesting so loudly here now are the same people who want to intensify the conflicts rather than reduce them.
(Applause from the left and protests from the right)
You surely understand that at this point in the voting I have no intention of re-opening a debate. The Socialist Group in the European Parliament thought it was worth explaining its final vote with that remark, and I think everyone understood what that was about. There is no need to re-open a debate. We will therefore move on to the vote on the joint motion for a resolution.